803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Howard J. and Barbara BANACK, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1127.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 28, 1986.Decided Oct. 22, 1986.

Howard J. Banack, Barbara Banack, appellants pro se.
Michael L. Paup, Chief, Appellate Section, United States Department of Justice, Roger M. Olsen, Assistant Attorney General, United States Department of Justice, for appellee.
U.S.T.C.
AFFIRMED.
Before RUSSELL, WIDENER and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the tax court's opinion discloses that this appeal from that court's order dismissing the suit for lack of jurisdiction is without merit.  We dispense with oral argument because it would not significantly aid the decisional process, and affirm the judgment below on the reasoning of the tax court.  Banack v. Commissioner of Internal Revenue, Tax Ct. No. 487-86 (Tax Ct., March 19, 1986).


2
AFFIRMED.